IN THE SUPREME COURT OF THE STATE OF DELAWARE

DELPHI PETROLEUM, INC.,               §
                                      §      No. 261, 2020
            Plaintiff Below,          §
            Appellant,                §      Court Below—Superior Court
     v.                               §      of the State of Delaware
                                      §
MAGELLAN TERMINAL                     §      C.A. No. N12C-02-302
HOLDINGS, L.P.,                       §      C.A. No. N19C-05-015
                                      §
            Defendant Below,          §
            Appellees.                §

                         Submitted: April 14, 2021
                         Decided:   April 15, 2021

Before VALIHURA, VAUGHN, and TRAYNOR, Justices.

                                    ORDER
     This 15th day of April 2021, after careful consideration of the parties’

arguments, briefs and the record on appeal, it appears to the Court that the judgment

of the Superior Court should be affirmed on the basis of its Opinion dated April 23,

2020 and its Orders dated July 15, 2020 and July 28, 2020.

     NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                                             BY THE COURT:

                                             /s/ Gary F. Traynor
                                             Justice